                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HARLEY BLANTON and DEREK
PIERSING, on Behalf of Themselves and
All Others Similar Situated,

                   Plaintiffs,
                                                Case No. 18-13207
v.                                              Hon. Victoria A. Roberts

DOMINO’S PIZZA FRANCHISING LLC,
a Delaware Limited Liability Company;
DOMINO’S PIZZA MASTER ISSUER LLC,
a Delaware Limited Liability Company; DOMINIO’S
PIZZA LLC, a Michigan Limited Liability Corporation;
and DOMINO’S PIZZA, Inc., a Delaware Corporation.

                   Defendants.
_______                                                                     /

     ORDER REGARING DEFENDANTS’ MOTION TO COMPEL
 ARBITRATION AND DISMISS OR STAY PROCEEDINGS [ECF No. 61]

     I.   INTRODUCTION

     The issue before the Court is whether Harley Blanton (“Blanton”) and

Derek Piersing (“Piersing”) (“Plaintiffs”) may proceed on their claims

against Domino’s Pizza Franchising LLC, Domino’s Pizza Master Issuer

LLC, Domino’s Pizza LLC, and Domino’s Pizza, Inc. (“Domino’s”) or

proceed to arbitration under employment agreements they entered into.

     Plaintiffs are former employees of Domino’s franchisees. The

franchisees are not named as parties to this lawsuit. Plaintiffs sue Domino’s
                                      1
on behalf of themselves and all others similarly situated. Plaintiffs allege a

conspiracy between Domino’s and its franchisees to suppress wages and

limit employment opportunities. They sue under the Clayton Act (15 U.S.C.

§§ 15 and 26), the Sherman Act (15 U.S.C. § 4), and the Washington

Consumer Protection Act (Wash. Rev. Code 19.86.030) (only to the

Washington subclass).

   As employees of Domino’s franchisees, Plaintiffs signed contracts

agreeing to submit employment-related claims to arbitration.

   Domino’s says Plaintiffs’ claims against it are subject to the arbitration

agreements and moves to dismiss or, in the alternative, stay proceedings

and compel arbitration.

   For the reasons below, the Court GRANTS Defendants’ Motion to

Dismiss.

   II.     LEGAL STANDARD

   To survive a motion to dismiss, the nonmoving party must allege enough

facts to state a claim to relief that is plausible on its face. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

The facts must be construed in the light most favorable to the nonmoving

party. Power & Tel. Supply Co. v. SunTrust Banks, Inc., 447 F.3d 923,




                                         2
929–30 (6th Cir.2006) (quoting Bovee v. Coopers & Lybrand C.P.A., 272

F.3d 356, 360 (6th Cir. 2001)).

   The Federal Arbitration Act (“FAA”) requires courts to “rigorously

enforce” arbitration agreements. It outlines a “strong federal policy in favor

of enforcing arbitration agreements.” Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 217, 221, 105 S.Ct. 1238, 84 L.Ed.2d 158 (1985). Any

doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration. Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24-25, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983).

   Questions about the interpretation and construction of arbitration

agreements are governed by federal substantive law. See, e.g., Moses H.

Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 25, 103

S.Ct. 927, 74 L.Ed.2d 765 (1983). The party opposing arbitration has the

burden to show that the agreement is not enforceable. Green Tree

Financial Corp.—Alabama v. Randolph, 531 U.S. 79, 91–92, 121 S.Ct. 513,

148 L.Ed.2d 373 (2000).




                                       3
   III.     ANALYSIS

   1. Plaintiffs say that because Domino’s did not sign the arbitration
      agreements, it cannot compel arbitration, and the delegation
      clauses are invalid

   Plaintiffs’ argument is first about contract formation: they say that

Domino’s did not sign the arbitration agreements, and so it cannot compel

arbitration or invoke the delegation clauses.

          Delegation clauses are clauses in the arbitration agreements which

require “gateway” questions of “arbitrability”—whether the dispute is

arbitrable or not, including any issues of scope, validity, or jurisdiction—to

go to the arbitrator instead of a court. This argument applies to both

Blanton and Piersing’s arbitration agreements.

   Piersing also argues that his arbitration agreement has no delegation

clause at all. Domino’s says that there are valid delegation clauses

pertaining to both agreements and it may invoke them.

   There must be “clear and unmistakable” evidence that the parties

intended the arbitrator to decide questions of arbitrability. First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Absent “clear and

unmistakable” evidence that the arbitrator decides questions of arbitrability,

the Court has jurisdiction.

   A. The Arbitration Agreements

                                        4
   Blanton and Piersing’s arbitration agreements differ; the Court considers

them separately. The Court first addresses whether Domino’s can compel

arbitration with either party, and then turns to whether there is a valid

delegation clause in each arbitration agreement.

Blanton

      Blanton signed an arbitration agreement when he began employment

at Wilson Pizza Company (“Wilson Pizza”). He says this arbitration

agreement is invalid because Domino’s did not sign it, and Domino’s

cannot invoke the delegation clause. Domino’s contends that the broad

definition of the “Company” as well as the broad language of the delegation

clause, includes Domino’s.

   The Court first examines whether Domino’s is a party to the arbitration

agreement under the contract language.

   a. Contract formation is a question of state law

   Blanton’s arbitration agreement says “this Arbitration Agreement will be

governed by the Federal Arbitration Act. . . . All other legal decisions shall

be determined by the federal, state or local law applicable in the state

where the Team Member primarily works.” [ECF No. 61-3, PageID.974]

   Federal courts apply state law to determine whether ordinary contract

law invalidates arbitration agreements. See, e.g., Doctor's Associates, Inc.

                                       5
v. Casarotto, 517 U.S. 681, 687, 116 S.Ct. 1652, 134 L.Ed.2d 902 (1996).

“[T]raditional principles of state law” determine whether a “contract [may] be

enforced by or against nonparties to the contract through . . . third-party

beneficiary theories . . . and estoppel.” Arthur Andersen LLP v. Carlisle,

556 U.S. 624, 631, 129 S.Ct. 1896, 173 L.Ed.2d 832 (2009) (citation and

internal quotation marks omitted).

   Blanton signed the arbitration agreement and worked in Indiana; Indiana

law applies to his contract formation argument.

   b. Domino’s is included in the plain language of the arbitration
      agreement

      The Blanton arbitration agreement states:

      In this Arbitration Agreement, the term “the Company” refers to
      Wilson Pizza Company, and includes its parents, franchisors,
      subsidiaries, affiliates, predecessors, successors, and assigns .
      . . the duty to arbitrate under the Arbitration Agreement is mutual,
      and the decision to accept or to continue employment and to
      execute this Arbitration Agreement means that the Team
      Member and the Company have agreed to and are bound by this
      Arbitration Agreement. [ECF No. 61-3, PageID.974]

      This language is clear and unmistakable. Domino’s, as the franchisor

of Wilson Pizza, is included in the definition of “the Company.”

      Blanton argues the inclusion of “franchisors” in the definition of

“Company” does not include Domino’s as a signatory. Blanton relies on




                                       6
Daimler Chrylser Corp. v. Franklin, 814 N.E.2d 281 (Ind. App. Ct. 2004).

But Daimler is factually dissimilar to this case.

      In Daimler, an automobile manufacturer attempted to compel

arbitration. It was not a party to the contract. Id. The parties to the contract

were the car dealership and the purchaser. Id. The arbitration agreement

included the “[dealership’s] employees, agents, successors or assigns” as

parties who could compel, and who were required to, arbitrate. Id. The

automobile manufacturer was not an employee, agent, successor, or

assign, and the court denied its motion to compel arbitration. Id. at 285.

Here, the definition of “Company” includes Domino’s. Daimler is not

instructive, and Blanton points to no other authority.

      Domino’s is “the Company” under the arbitration agreement and can

compel arbitration.

Piersing

      Piersing signed an arbitration agreement when he began employment

at Carpe Diem Pizza, Inc. (“Carpe Diem”). The parties:

      . . . mutually promise, agree, and consent to resolve any claim
      covered by this Agreement through binding arbitration, rather
      than through court litigation. Employee and Company further
      agree that such binding arbitration pursuant to this Agreement
      shall be the sole and exclusive remedy for resolving any claims
      or disputes covered by this Agreement. [ECF No. 61-4,
      PageID.982]


                                        7
      Piersing argues that if there is a delegation clause in his arbitration

agreement, Domino’s cannot invoke it because Domino’s did not sign the

contract. Domino’s says that Piersing is equitably estopped from making

this argument. Piersing says that even if this is true, there is no delegation

clause in his arbitration agreement. Domino’s contends that the arbitration

agreement incorporates the rules of the American Arbitration Association,

which includes delegation of gateway questions to the arbitrator.

      The Court considers whether Piersing is equitably estopped from

avoiding arbitration with Domino’s.

   a. Since Piersing alleges a conspiracy between Domino’s and its
      franchisees, he is equitably estopped from avoiding arbitration
      with Domino’s.

   Domino’s argues that it can compel arbitration as a nonsignatory under

ordinary conspiracy and agent principles or equitable estoppel. Domino’s

says that because Piersing alleges a conspiracy involving Domino’s and its

franchisees, he is estopped from avoiding arbitration by selectively suing

only some of the alleged conspirators. Piersing did not sue his employer,

who he claims was a participant in a civil conspiracy with Domino’s; he only

sued Domino’s, a nonsignatory to the arbitration agreements.

      Equitable estoppel is an ordinary contract defense. State law applies.

Piersing signed his arbitration agreement in Washington, and a substantial


                                       8
portion of the events at issue took place in Washington. Washington law

applies.

      As a general principle, Washington law does not allow nonsignatory

defendants to apply equitable estoppel to a signatory plaintiff. Rajagopalan

v. NoteWorld, LLC, 718 F.3d 844, 847 (9th Cir. 2013). However, the Ninth

Circuit noted that “where other circuits have granted motions to compel

arbitration on behalf of non-signatory defendants against signatory

plaintiffs, it was essential in all of these cases that the subject matter of the

dispute was intertwined with the contract providing for arbitration.” Id. at

848 (internal quotation and citation omitted). The court clarified that

equitable estoppel prevents a party from claiming benefits under a contract

while avoiding the burdens of that same contract and held that equitable

estoppel did not apply because the claim in Rajagopalan was not

intertwined with the subject of the arbitration agreement. Id.

      The Washington Court of Appeals has also held that “where the

claims against a parent and subsidiary are based on the same facts ... and

are inherently inseparable, a court may order arbitration of claims against

the parent even though the parent is not a party to the arbitration

agreement.” Wiese v. Cach, LLL, 358 P.3d 1213, 1222 (Wash. Ct. App.

2015) (internal quotation and citation omitted).


                                        9
      Piersing’s claims are intertwined with his arbitration agreement, which

covers all employment-related claims. Piersing alleges that Domino’s and

Carpe Diem are intertwined and conspired to set unfair wages and prevent

employment opportunities.

      Domino’s and Carpe Diem are inseparable. The claims against them

are inseparable. Equitable estoppel applies, and Domino’s may compel

Piersing to arbitration.

   b. Piersing’s arguments that equitable estoppel does not apply are
      without merit

      Piersing argues: (1) he is not trying to claim any benefit from the

arbitration agreement, so equitable estoppel does not apply, and (2) his

antitrust claims are not intertwined with the arbitration agreement, and so

he cannot be compelled to arbitration.

      i. Whether Piersing seeks direct benefits from the arbitration
         agreement is irrelevant

      Piersing argues that because the arbitration agreement was a stand-

alone contract and did not confer other employment benefits, equitable

estoppel does not apply.

      This argument is without merit. Piersing relies on Javitch v. First

Union Securities, Inc., 315 F.3d 619, 628 (6th Cir. 2003). The central

question in Javitch was whether the nonsignatory sought to benefit under a


                                      10
contract that contained an arbitration agreement, and therefore was

estopped from avoiding arbitration. Id. Here, Piersing signed a stand-alone

arbitration agreement that compels arbitration in all claims relating to his

employment with Domino’s franchisees. Whether Piersing directly or

indirectly benefitted from the arbitration agreements is not at issue;

equitable estoppel rests on whether Piersing’s claims are intertwined with

the arbitration agreements.

      ii. The anti-trust claims are intertwined with the arbitration
      agreement

      Piersing’s anti-trust claims allege that Domino’s is involved in an

illegal civil conspiracy with its franchisees to suppress wages and

employment opportunities. Piersing makes these claims pursuant to the

Sherman Act (15 U.S.C. § 1, et seq.) and Clayton Act (15 U.S.C. § 15, et

seq.). He further claims that the alleged conspiracy between Domino’s and

the franchisee signatories is not concerted misconduct. This argument is

without merit.

      Piersing’s arbitration agreement covers all claims “arising out of or

relating to Employee’s employment with the Company and/or the

termination of Employee’s employment.” [ECF 61-4, PageID.982] Piersing

sues over an alleged conspiracy involving hiring, employee opportunities,



                                      11
and wages. The antitrust claims are clearly intertwined with the subject of

the arbitration agreements.

      Equitable estoppel applies.

   B. Both arbitration agreements have valid delegation clauses

Blanton

      Blanton’s arbitration agreement has an explicit delegation clause.

      Blanton agreed to submit all covered claims to binding arbitration. His

claims against Domino’s are clearly within the arbitrator’s jurisdiction:

      This Arbitration Agreement specifically includes all claims,
      disputes, and controversies by the Team Member or on the
      Team Member’s behalf against the Company . . . Covered claims
      include past, current and future disputes or controversies related
      to a Team Member’s job application, hiring, terms and conditions
      of employment, job assignments, payment of wages, benefits,
      forms of compensation, or termination from the Company. [ECF
      No. 61-3 at PageID.974]

   The agreement also sets forth “gateway” covered claims that must be

delegated to the arbitrator. They include:

      (5) Any claim, dispute, and/or controversy relating to the scope,
      validity, or enforceability of this Arbitration Agreement. [Id. at
      PageID.975]

      This gateway clause is valid delegation of arbitrability issues to the

arbitrator’s jurisdiction.

Piersing



                                       12
   The delegation clause in Piersing’s agreement is not as explicit as the

one in Blanton’s agreement. But Domino’s contends that the delegation

clause that governs Piersing’s claims is in the contract under the heading

“Arbitration Rules and Procedures,” and that incorporation of this rule is a

valid delegation clause. The Court agrees.

   The relevant section reads:

      The American Arbitration Association (“AAA”) will administer the
      arbitration and the arbitration will be conducted in accordance
      with the then-current AAA National Rules for the Resolution of
      Employment Disputes (“AAA Rule”). [ECF No. 61-4, PageID.982]

The applicable AAA Rule is Rule 6(a) of the Rules for the Resolution of

Employment Disputes. It says “the arbitrator shall have the power to rule on

his or her own jurisdiction, including any objections with respect to the

existence, scope or validity of the arbitration agreement.” [ECF No. 61-6,

PageID. 989]

      Circuit courts are virtually united on the question of whether AAA

rules are “clear and unmistakable” evidence that questions of arbitrability

are for the arbitrator. They routinely hold that incorporation of AAA rules

into arbitration agreements is clear evidence of intent to delegate questions

of arbitrability to the arbitrator. See Brennan v. Opus Bank, 796 F.3d 1125,

1130-31 (9th Cir. 2015) (citing additional case law from seven other

circuits).
                                      13
      Federal district courts in the Sixth Circuit regularly find that

incorporation of AAA rules is clear and unmistakable evidence that

questions of arbitrability are for the arbitrator. See e.g. Aerpio

Phamaceuticals, Inc. v. Quaggin, Case No. 1:18-cv-794, 2019 WL 4717477

at *10 (S.D. Ohio Sept. 26, 2019); Jacobs Field Services North America,

Inc. v. Wacker Polysilicon North America, LLC, 375 F.Supp.3d 898, 913

(E.D. Tenn. Mar. 15, 2019).

      Although the Sixth Circuit has not definitively made such a ruling, it

has delegated gateway questions of arbitrability to the arbitrator based on a

contract that incorporated AAA rules. Milan Exp. Co., Inc. v. Applied

Underwriters Captive Risk Assur. Co., Inc., 590 Fed. Appx. 482, 484 (6th

Cir. 2014):

      “It is the express intention of the parties to resolve any disputes
      arising under this Agreement without resort to litigation ...Any
      dispute or controversy that is not resolved informally ... shall be
      fully determined in the British Virgin Islands under the provisions
      of the American Arbitration Association.” Id.

The court emphasized that the words “any,” “all,” and “exclusively,”

evidenced a clear and unmistakable agreement to arbitrate according to

AAA rules. Id. This language is similar to Piersing’s arbitration agreement.




                                        14
      Piersing makes an unsupported argument that incorporation of AAA

rules does not grant the arbitrator exclusive jurisdiction over gateway

questions, and cites to inapplicable case law.

      In AlixPartners, LLP v. Brewington, 836 F.3d 543, 553 (6th Cir. 2016)

the arbitration agreement only discussed delegating individual claims to the

arbitrator; the Sixth Circuit found that AAA rules did not delegate classwide

claims to the arbitrator because the contract was silent on delegating

classwide claims. That is not the issue before the Court. Piersing’s

arbitration agreement explicitly states that “no covered claims may be

asserted as part of a multi-plaintiff, class or collective action. Moreover, no

covered claims may proceed to arbitration on a multi-plaintiff, class or

collective basis.” [ECF No. 61-4, PageID.982] Piersing makes no

arguments about classwide, as opposed to individual, arbitration.

      In Smith Barney, Inc. v. Sarver, 108 F.3d 92, 95 (6th Cir. 1987) the

court held that the rules of a different arbitration organization—not the

AAA—were too vague to be “clear and unmistakable” evidence of intent to

delegate. Piersing’s agreement concerns AAA rules, and Smith Barney

addresses a different question of law.

      Neither AlixPartners nor Smith Barney is instructive.




                                       15
         The Court finds that incorporation of AAA rules and procedures is

clear and unmistakable evidence that questions of arbitrability are for the

arbitrator, and that Piersing’s arbitration agreement contains a valid

delegation clause.

         All gateway questions related to Piersing’s claims are for the

arbitrator to decide.

   2. The Court does not have jurisdiction to consider the Plaintiffs’
      other arguments

   Blanton argues that his arbitration agreement was obtained improperly.

This is a question of fact for the arbitrator. Because of the delegation

clause, the Court does not have jurisdiction to consider this argument.

   All questions regarding arbitrability and the merits of the claims are for

the arbitrator to decide.

   IV.     CONCLUSION

   The Court GRANTS Defendants’ Motion to Compel Arbitration and

Dismiss. The Motion to Stay is MOOT.

   IT IS ORDERED.

                                s/ Victoria A. Roberts
                                Victoria A. Roberts
                                United States District Judge

Dated: 10/25/2019



                                        16
